Exhibits 10.1


SEVERANCE AGREEMENT AND
RELEASE OF ALL CLAIMS

    1.         This Severance Agreement And Release Of All Claims is made and
entered into between Michael L. Franks (“Employee”) and O’Sullivan Industries,
Inc. (“Company”).

    2.        Employee acknowledges that he has resigned from employment with
O’Sullivan and his last day of employment will be December 12, 2005 (“the
separation date”). The Company and Employee have discussed what his duties will
be between today and the separation date, and Employee agrees that he will
continue to fulfill his commitments to the Company in good faith from now until
the separation date.

    3.        In recognition of Employee’s past service to the Company and in
consideration of Employee’s voluntary resignation from employment, the Company
will pay Employee the following:

    •   The Company agrees to pay Employee his regular salary from the
separation date and for sixteen (16) weeks thereafter, through and including
April 3, 2006. Employee understands that the Company will deduct from this gross
sum any and all federal and state withholding taxes and other deductions that
the Company is required by law to make from normal wage payments to employees.


    •   The Company will pay Employee's earned, but unused vacation time earned
during Fiscal Year 2006.


    •   The Company will continue providing existing medical and dental coverage
through the last day of the month following the separation date. Thereafter,
Employee may elect medical benefit continuation coverage at his own cost as
allowed by federal law (COBRA). Employee will receive information from
O’Sullivan’s Human Resources Department regarding COBRA election options and
pertinent procedures. In the event Employee becomes eligible for medical
insurance coverage from another employer plan, O’Sullivan’s obligations relating
to insurance coverage will terminate. Employee agrees, as part of his
obligations under this Agreement, to contact O’Sullivan’s Human Resources
Department promptly if he becomes eligible for coverage under another plan.


    •   Distributions under the O'Sullivan Industries Holdings, Inc. Savings and
Profit Sharing Plan will be made in accordance with the terms of the plan.
Employee will receive separate documentation and forms regarding options under
this Plan. Employee’s stock options, if any, will be governed by the option
agreements governing those stock options.


    •   O'Sullivan will maintain the following benefits in place for Employee
through the separation date: term life insurance; long-term disability
insurance; and accidental death and dismemberment insurance. The foregoing
listed benefits, and all other benefits, will cease as of the separation date.


    •   Except as specified herein, Employee understands that he will be
entitled to receive no further compensation from the Company.


    •   Employee acknowledges that the above-described severance benefits
constitute special payments to which he otherwise would not be entitled absent
execution of this Agreement.


    4.        In consideration of the above-described severance payments,
Employee hereby releases and forever discharges O’Sullivan and any subsidiaries,
affiliates, parents, or other related companies, and all present and former
officers, directors, employees, agents, insurers, and representatives, from any
and all claims, demands, rights, and causes of action that he has now or in the
future may have on account of or in any way connected with employment with or
termination from O’Sullivan. This release includes, but is not limited to, a
release of any and all rights or claims he may have under Title VII of the Civil
Rights Act of 1964, 42 U.S.C.’ 2000e, et seq., the Age Discrimination in
Employment Act, 29 U.S.C. ‘621, et seq., the Older Workers Benefit Protection
Act, 29 U.S.C. ‘626(f), et seq., [add other statutes only as appropriate, such
as the Family And Medical Leave Act, 29 U.S.C. ‘2601, et seq., the Americans
With Disabilities Act, 42 U.S.C. ‘12101, et seq.,] any and all tort claims, any
and all short term and/or long term disability-related claims, claims for any
type of unemployment benefits, or any other federal, state, or local laws or
common law relating in any way to the employment relationship. This Agreement
specifically encompasses, but is not limited to, all claims Employee may have
against Company for any benefits, compensation, expenses, compensatory damages,
punitive damages, or any other damages arising out of Employee’s employment with
or termination of employment from Company. Employee further agrees that he will
not encourage, solicit or assist others to file any types of claims, charges, or
lawsuits against the Company, and will not participate in any other claims,
charges, or lawsuits against the Company, unless required by law. In the event
Employee ever is subpoenaed to appear in any type of proceeding against the
Company, he will forward a copy of such subpoena and any related documents to
the Company’s Human Resources Department within 24 hours.

--------------------------------------------------------------------------------

    5.        In the event Employee ever acts in disregard of the covenants made
in the foregoing paragraph, and files a lawsuit based on any legal claims that
the Employee has agreed to release, Employee will pay for all costs incurred by
the Company, including all reasonable attorneys’ fees incurred in defending
against Employee’s previously-released claims.

    6.        It is agreed by Employee that neither O’Sullivan nor any
affiliate, subsidiary, or parent thereof shall be under any obligation to
re-employ him. Employee agrees not to seek employment with O’Sullivan or with
any affiliate, subsidiary, or parent thereof at any time in the future.

    7.        Company and Employee further agree that the terms and conditions
of this Severance Agreement And Release, including the amounts being paid
hereunder or any reference to payment of any amounts, shall be disclosed to no
person and shall remain confidential and will not be disseminated to any entity
not a party to this Agreement. Specifically excepted from this limitation are
the following: as to Employee his immediate family, tax advisor, the Internal
Revenue Service, and any state taxing authorities; and as to the Company, its
attorneys, accountants, directors, and only those employees determined to have a
bona fide need to know the information, in the good faith determination of the
Company. Company and Employee agree that any representations to persons not
specifically excepted herein about the resolution of this matter, other than
stating that “the parties have entered into a severance agreement,” is a
violation of this confidentiality provision. Employee agrees that he will
forfeit any remaining severance payments and will be required to tender back to
the Company any severance payments already made if any provision of this
Agreement is violated.

    8.        Employee agrees and acknowledges that neither this Agreement nor
O’Sullivan’s offer to enter into this Agreement should be construed as an
admission by Company that it has acted wrongfully toward Employee in any way.
Company expressly denies any liability to Employee for any alleged wrongful acts
by the Company or by any of its employees or agents.

    9.        Employee represents, warrants, and agrees that in executing this
Agreement, he does so with full knowledge of any and all rights which he may
have with respect to O’Sullivan, its present and former officers, directors,
employees, agents, insurers and representatives. Employee also represents,
warrants, and agrees that he does not rely and has not relied upon any other
representations or statements made by O’Sullivan or by any of its officers,
agents, employees, or representatives with regard to his rights.

    10.        Employee expressly assumes the risk of any mistake of fact in
connection with the matters compromised herein or in regard to facts relating
thereto which are now unknown. In this connection, Employee acknowledges and
waives any provisions of law or statute which limit in any way the giving of a
general release.

    11.        This Agreement shall be governed by and construed in accordance
with federal law, or the laws of the state where Employee was employed by
O’Sullivan, whichever shall be applicable, and shall be binding upon, inure to
the benefit of, and be enforceable by the parties hereto and their heirs,
estates or successors in interest, and any related corporate entities.

    12.        Employee agrees that he will return any property and equipment
belonging to O’Sullivan, including but not limited to any files, records,
documents, plans, drawings, pictures, spreadsheets, software or other similar
items, maintained in any form, whether on paper, electronically, or in any type
of computer network system, including any maintained on Employee’s personal
computer or network system.

    13.        Employee agrees that during the term of his Employment and for 10
years after the separation date, he will not disclose or communicate to any
person, or use for the benefit of himself or other persons or entities, any
confidential information of O’Sullivan, including but not limited to information
regarding O’Sullivan’s business, affiliates, suppliers, customers, processes,
procedures, financial information and business strategies. Employee will never
disclose or communicate to any person, or use for the benefit of himself or
other persons or entities, any information that is an O’Sullivan trade secret.

    14.        Employee agrees that, as a condition of entering into this
Agreement, he will refrain from making any disparaging or critical remarks
concerning O’Sullivan or any of the Company’s officers, directors, managers,
agents or representatives.

    15.        Employee agrees that at all times he will cooperate in any
investigations or inquiries as requested by O’Sullivan, to the degree O’Sullivan
or its representatives believe in good faith that Employee may possess
information relevant to matters being investigated. This commitment includes
Employee’s agreement to cooperate with O’Sullivan and its representatives with
respect to any litigation or other proceedings involving the Company in any way.

--------------------------------------------------------------------------------

    16.        The obligations set forth in this Agreement are independent of
one another, in that a breach of one provision does not extinguish any duties or
rights set forth in other provisions.

    17.        This Agreement contains the entire agreement between the parties
relating to the settlement of any claims, demands, rights, and causes of action
that might be set forth by Employee and there are no other agreements or
understandings between the parties with respect to the subject matter of this
Agreement, nor have there been any representations, express or implied, as to
the subject matter herein.

    18.        Employee acknowledges that Company has given him twenty-one (21)
days from the time he receives this Agreement to consider whether to sign it.
Employee also acknowledges that Company has advised him to seek legal counsel.
Employee also acknowledges that if he has signed this Agreement before the end
of the above-referenced twenty-one (21) day period, it is because he has freely
chosen to do so after carefully considering the terms of the Agreement and
consulting with legal counsel.

    19.        Employee acknowledges that for a period of seven (7) days
following the execution of this Agreement he may revoke the Agreement and that
the Agreement will not become effective or enforceable until this revocation
period has expired. Revocation may only be effected by delivering a written
notice of revocation to:

Nicole Rice
Director, Human Resources
O’Sullivan Industries, Inc.
1900 Gulf Street
Lamar, MO 64759

To be effective, the revocation must be received by Ms. Rice no later than the
seventh (7th) day after Employee signs this Agreement. Employee acknowledges
that if he revokes this Agreement, it shall not be effective or enforceable, and
he shall not be entitled to the consideration stated herein.

    20.        This Agreement may be amended or modified only by written
instrument duly executed by each of the parties hereto.

         _________________________ ACKNOWLEDGES THAT HE HAS READ THIS SEVERANCE
AGREEMENT AND RELEASE OF ALL CLAIMS, THAT HE FULLY KNOWS, UNDERSTANDS, AND
APPRECIATES ITS CONTENTS, AND THAT HE EXECUTES THE SAME AND MAKES THE RELEASE
PROVIDED FOR HEREIN VOLUNTARILY AND OF HIS OWN FREE WILL.

        IN WITNESS WHEREOF, the parties have executed this Severance Agreement
And Release Of All Claims as of the dates hereinafter appearing:

For Employee:   For Company:         /s/ Michael L. Franks

--------------------------------------------------------------------------------

/s/ Kevin F. McCarthy

--------------------------------------------------------------------------------

  
Executed on: December 13, 2005 Title: Vice President, Human Resources
Executed on: December 12, 2005

--------------------------------------------------------------------------------